Citation Nr: 0947616	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  07-28 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently rated noncompensable.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in New York, 
New York.  In that decision, the RO denied entitlement to an 
increased compensable rating for bilateral hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A Veteran must be afforded a thorough and contemporaneous 
examination when the record does not adequately reveal the 
current state of the Veteran's disability.  Hart v. 
Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record 
is inadequate and the need for a contemporaneous examination 
occurs when there is evidence (including a Veteran's 
statements) of a possible increase in disability.  Hart, 21 
Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997)) ('Where the appellant complained 
of increased hearing loss two years after his last audiology 
examination, VA should have scheduled the appellant for 
another examination').

In this case, the evidence indicates that the Veteran's 
bilateral hearing loss may have worsened since his last VA 
examination in December 2006.  The December 2006 VA 
examination report indicates that the Veteran had speech 
recognition ability of 88 percent in the right ear and 80 
percent in the left ear.  Dr. Agrapidis' August 2007 letter 
states that the Veteran had a decrease in speech recognition 
and a February 2008 private audiological examination from 
Staten Island Audiological Services reveals that the Veteran 
had speech recognition ability of 88 percent in the right ear 
and 68 percent in the left ear.  Furthermore, in his March 
2007 notice of disagreement, the Veteran stated that his 
hearing loss was getting worse and was interfering with his 
employment.  He also stated that several audiologists had 
agreed that his bilateral hearing was rapidly declining.  

The Veteran was afforded private audiological examinations in 
December 2006, August 2007, and February 2008.  However, 
these audiometric reports do not include a controlled speech 
discrimination test according to the Maryland CNC standards.  
Therefore, these assessments do not meet the VA audiological 
standards set by 38 C.F.R. § 4.85 (2009) and are not 
probative as to the severity of the Veteran's bilateral 
hearing loss for VA purposes.

Given the above evidence and as the Veteran is competent to 
report the severity of his hearing disability, VA's duty to 
obtain a new examination as to the current severity of the 
Veteran's bilateral hearing loss is triggered.  See Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination to determine the 
current severity of his service connected 
bilateral hearing loss. 

The claims folder must be sent to the 
examiner for review; consideration of 
such should be reflected in the completed 
examination report or in an addendum.  

All indicated tests and studies, 
including a puretone audiometry test and 
a speech recognition test (Maryland CNC 
test), should be conducted.  The examiner 
should also fully describe the functional 
effects of the Veteran's hearing 
disability.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history; and such reports must be 
considered in formulating any opinions.

2.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


